IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-10894
                         Summary Calendar



WILLIAM EVERETT DEAN,
also known as David Chancy Brooks,

                                         Plaintiff-Appellant,


versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL
SECURITY; SOCIAL SECURITY ADMINISTRATION,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:94-CV-2459-G
                        - - - - - - - - - -
                            June 4, 1996
Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     It IS ORDERED that this appeal is DISMISSED, for lack of an

appealable final judgment.   See 28 U.S.C. § 1291; Melkonyan v.

Sullivan, 501 U.S. 89 (1991).

     IT IS FURTHER ORDERED that appellant William Dean's motions

filed in this court are DENIED.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.